Citation Nr: 0109500	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a fracture of the 8th dorsal vertebra, 
to include the 11th dorsal vertebra, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from a February 1953 
to March 1955.  

This appeal arises from an August 1999 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) which denied 
an increased evaluation for the service-connected residuals 
of a fracture of the 8th dorsal vertebra, evaluated as 
30 percent disabling.  The notice of disagreement was 
received in August 1999.  The statement of the case was 
issued in August 1999.  The veteran's substantive appeal was 
received in September 1999.


FINDINGS OF FACT

1.  The residuals of the veteran's fracture of the 8th dorsal 
vertebra, to include the 11th dorsal vertebra, include 
favorable ankylosis of the dorsal spine with a demonstrable 
deformity of the vertebra, and complaints of fatigability, 
weakness, and lack of endurance.

2.  There is no evidence of unfavorable ankylosis of the 
dorsal spine, involvement of the spinal cord, or abnormal 
mobility requiring a neck brace.


CONCLUSION OF LAW

A rating in excess of 30 percent for the residuals of a 
fracture of the 8th dorsal vertebra, to include the 11th 
dorsal vertebra, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 4.3, 
4.10, 4.40, 4.45, 4.71a, Part 4, to include Diagnostic Codes 
5285, 5288, 5291 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection for the residuals of a simple fracture of 
the 8th dorsal vertebra was granted in April 1955.  This 
disability had been incurred, among other injuries, as the 
result of an authorized parachute jump in service.  The RO 
noted that an open reduction, D6 to D10, had been performed, 
with a fusion of the spine.  A noncompensable disability 
evaluation was assigned.

By a rating action dated in September 1956, the 
noncompensable rating assigned for the fracture residuals of 
the 8th dorsal vertebra was increased to 10 percent.  The 
increased evaluation was based upon the RO's finding that the 
veteran suffered limitation of range of motion of the dorsal 
spine.

In June 1959, the veteran elected to receive full military 
retirement pay in lieu of VA disability compensation.  (He 
had been placed on the Temporary Disability Retired List by 
the service department, for purposes of disability retirement 
pay.)  In February 1978, after choosing to once again receive 
VA disability compensation, the veteran was granted a 30 
percent disability rating for the fracture residuals of the 
8th dorsal vertebra, to include the 11th dorsal vertebra, 
effective from December 1977.  The RO indicated that the 30 
percent rating included a 10 percent addition due to 
demonstrable vertebral deformity.

In April 1999, the veteran filed a claim for an increased 
evaluation of his service-connected back disorder.  He 
indicated that he was currently receiving treatment through 
the Manchester VA Medical Center (VAMC).  

Medical records from the Manchester VAMC, dated from April 
1998 to April 1999, were associated with the claims folder.  
Those records show that the veteran received evaluations and 
treatment for several conditions, including diabetes mellitus 
and cataracts.  There were also reports that discussed the 
veteran being fitted for an above-the-knee prosthesis of the 
left lower extremity.  There were no findings or indications 
of treatment pertaining to his low back.

The veteran was afforded a VA orthopedic examination in May 
1999.  He complained of slight discomfort in the area of the 
old fracture of the dorsal vertebra.  There was some 
weakness.  There was definite stiffness, fatigability, and 
lack of endurance.  He reported having flare-ups twice a week 
that lasted two to three hours.  He said the flare-ups were 
relieved by Motrin.  He denied any specific treatment for his 
low back disability.  Physical examination of the lumbar 
spine was difficult because the veteran did not bring his 
artificial leg.  Lateral flexion, which could be measured, 
was measured at 15 degrees to the right and left.  There was 
evidence of thickness of the vertebral column in that area.  
There was definite loss of function due to fusion of the 
thoracic vertebra.   X-rays showed compression deformity at 
T8, with almost complete loss of height of that vertebra.  
There were diffuse hypertrophic changes.  There was also 
biconcave loss of height of T11.  The diagnosis indicated 
status post fracture of the thoracic vertebra, T8, with 
marked limitation of motion, and fusion.

By a rating action dated in August 1999, the 30 percent 
disability rating assigned for the residuals of a fracture of 
the 8th dorsal vertebra was continued.  The RO determined 
that the veteran's service-connected disability was 
manifested by demonstrable deformity of the vertebra with 
severe limitation of motion of the dorsal spine.  Even 
considering the regulatory provisions pertaining to 
functional loss, functional impairment, and painful motion, 
the RO found a rating in excess of 30 percent was not 
supported by the evidence of record.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in June 2000.  He stated he experienced 
exacerbations of his low back disability five to six times a 
week, that lasted two to three hours.  He testified that, 
during those periods of flare up, he could do nothing but 
rest.  He indicated that his back pain was particularly bad 
when he awakened in the morning.  The veteran reported that 
he received treatment for his low back disorder through the 
Manchester VAMC.  He expressed willingness to report for 
another VA examination with his prosthetic limb, so that a 
complete examination could be performed.

The veteran underwent another VA orthopedic examination in 
July 2000.  He complained of pain in the area of the fusion 
in the thoracic spine.  There was some weakness, and slight 
fatigability and lack of endurance noted.  There was no 
stiffness.  The veteran stated that he experienced flare-ups 
once or twice a week which lasted 24 hours.  He said the 
flare-ups could be caused by prolonged sitting or by physical 
activity.  He denied taking any specific medications for his 
back problem, except for an occasional Motrin tablet.

Upon clinical evaluation, there was definite spasm of the 
dorsolumbar muscles, bilaterally, with some loss of the 
normal lordotic curve.  The veteran ambulated with two 
crutches, but could only walk approximately 10 yards due to 
weakness and pain in his lumbosacral spine and left hip.  He 
had extreme difficulty getting onto the examining table.  He 
had no range of motion of the dorsal spine.  However, range 
of motion of the lumbar spine could be accomplished.  Forward 
flexion was from zero to 40 degrees, backward extension was 
impossible, lateral flexion was from zero to 10 degrees on 
the left and right, and rotation was from zero to 20 degrees 
to the left and right.  Pain was demonstrated on all ranges 
of motion.  The Goldthwait sign was positive on the right at 
90 degrees.  The diagnosis was fracture of dorsal spine, 
dorsal vertebrae 8 and 11, status post bone grafting, with 
marked limitation of motion of the spine and pain.  The 
examiner stated that the veteran could lose further function 
during a period of flare-up; he said one would expect that 
the veteran would lose another few degrees of loss of 
function.

Medical records from the Manchester VAMC, dated from May 1999 
to June 2000, were associated with the claims folder.  Those 
records reveal that the veteran was followed for poorly 
controlled diabetes mellitus, coronary artery disease, and 
vision problems.  A February 2000 treatment note indicates 
that the veteran was treated at the Boston VAMC for an 
incarcerated testicle.  There were no findings pertaining to 
treatment of the veteran's dorsal spine disability.

In August 2000, the RO denied an increased evaluation for the 
veteran's service-connected dorsal spine fracture.  The RO 
indicated that the 30 percent evaluation for the veteran's 
disability was based upon assigning a 20 percent rating for 
favorable ankylosis of the dorsal spine, and adding an 
additional 10 percent for demonstrable vertebral body 
deformity.  The RO stated thata higher evaluation could not 
be assigned unless there was unfavorable ankylosis of the 
dorsal spine.  A supplemental statement of the case was 
mailed to the veteran in August 2000.

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  VA medical examinations have been 
performed.  The Board finds the most recent VA orthopedic 
examination was adequate concerning the issue at hand, and 
that there is no indication, nor has it been contended by 
either the veteran or his representative, that there are 
relevant post-service medical records available that would 
support the veteran's claim, and are not of record.  Indeed, 
the veteran has reported that he receives all his medical 
care through the Manchester VAMC.  The RO obtained these 
records.

Further, the veteran was advised, in the statement of the 
case and supplemental statements of the case provided by the 
RO, of the criteria and evidentiary showing needed for a 
higher disability rating.  No further notice and/or 
assistance to the veteran is therefore required in order to 
comply with VA's duty to assist a claimant in developing 
evidence in conjunction with his or her claim, previously 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), and currently 
embodied in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  See 
generally, Holliday v. Principi, ___ Vet.App. ___, No. 99-
1788 (Feb. 22, 2001).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life, including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must  
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 
Vet.App. 202 (1995), the U.S. Court of Appeals for Veterans 
Claims held that diagnostic codes which provide a rating 
solely on the basis of loss of range of motion must be 
considered with 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss due to pain, etc.).  Therefore, 
to the extent possible, the degree of additional range-of-
motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  The Court 
has indicated that these determinations should be made by a 
medical examiner, and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to those 
factors.  See DeLuca, supra, at 206.

However, the Court also has held that it is inappropriate and 
unnecessary to remand a case to consider functional loss due 
to pain if the veteran is already receiving the maximum 
available rating for limitation of motion under the pertinent 
diagnostic code.  See Johnston v. Brown, 10 Vet.App. 80, 85 
(1997).  Under Diagnostic Code (DC) 5291, a 10 percent 
disability evaluation is assigned for severe limitation of 
motion of the dorsal spine.  The veteran is currently 
receiving a 30 percent disability rating for his service-
connected dorsal spine disability.  Thus, although there are 
findings that indicate that the veteran experiences weekly 
flare-ups of pain in the area of the dorsal spine causing 
additional functional loss, and that during these periods he 
will experience fatigability, weakness, and a lack of 
endurance, the veteran is receiving more than the maximum 
available rating allowable under DC 5291.  

The residuals of the veteran's dorsal spine disability are 
currently evaluated as 30 percent disabling.  This rating was 
based upon applying the rating criteria for evaluating the 
residuals of a fracture of the vertebra (DC 5285) with the 
criteria for evaluating ankylosis of the dorsal spine (DC 
5288).  Specifically, the RO appears to have assigned a 20 
percent disability rating for favorable ankylosis of the 
dorsal spine, and an additional 10 percent for demonstrable 
deformity of the vertebral body.

Under DC 5285, the residuals of a fracture of a vertebra 
warrant a 100 percent evaluation when there is spinal cord 
involvement with the veteran being bedridden or requiring 
long leg braces.  A 60 percent evaluation is assigned if 
there is no spinal cord involvement, but abnormal mobility is 
present which requires a neck brace (jury mast).  In other 
such cases, the residuals should be rated on the basis of 
resulting definite limitation of motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  

Under DC 5288, a 20 percent disability evaluation is assigned 
for favorable ankylosis of the dorsal spine.  A 30 percent 
disability rating is assignable when there is unfavorable 
ankylosis of the dorsal spine.  

In the present case, the evidence of record clearly supports 
the assignment of a 10 percent disability evaluation for the 
demonstrable deformity of the veteran's T8 vertebra.  
However, there is no evidence that the fracture of the T8 
vertebra involved the spinal cord or has caused abnormal 
mobility which requires to the veteran to wear a neck brace.  
A higher disability evaluation under DC 5285 is therefore 
unwarranted.  Similarly, there are no findings showing that 
the veteran suffers from unfavorable ankylosis of the dorsal 
spine.  A higher disability rating under DC 5288 would 
likewise be inappropriate.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.  The rule 
regarding benefit of reasonable doubt does not apply in this 
case, because the preponderance of the evidence is 
unfavorable to the claim.

Based upon the medical evidence of record, the Board 
concludes that the residuals of the veteran's dorsal spine 
fracture do not warrant a higher disability evaluation.  As 
discussed, a higher rating under DC 5291 is not available.  
Further, a higher rating is not warranted under DC 5288, as 
it has not been demonstrated that the veteran suffers from 
unfavorable ankylosis of the dorsal spine.  There has also 
been no medical finding demonstrating that the fracture of 
the T8 vertebra involved the spinal cord or has resulted in 
abnormal mobility requiring a neck brace.  A higher 
disability rating under DC 5285 is therefore unwarranted.  
Hence, in view of the evidentiary record before us, it is the 
Board's judgment that the 30 percent rating currently 
assigned most closely reflects the level of disability caused 
by the veteran's service-connected dorsal spine disability.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to an increased disability rating for the 
veteran's thoracic spine disorder.  In reaching this 
conclusion, the Board has also considered the assignment of a 
higher evaluation on an extra-schedular basis, under 38 
C.F.R. § 3.321(b)(1).  That regulation provides that, in 
exceptional cases where schedular evaluations are found to be 
inadequate, "an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities" may be 
assigned.  The governing norm is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  See VAOPGCPREC 36-97 (Dec. 12, 1997).  

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran's dorsal spine disability 
has not required frequent hospitalization, nor is it shown 
that the disorder markedly interferes with employment beyond 
the degree anticipated by the assigned schedular rating.  The 
record does not demonstrate, nor has the veteran advanced 
contentions indicative of recent periods of hospitalization 
or a marked interference with employment.  In other words, 
the veteran's disability does not pose such an unusual 
disability picture as to render impractical the application 
of the regular schedular standards.

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support his assertions for a higher 
disability  rating.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must therefore be denied.


ORDER

Entitlement to an increased evaluation for the service-
connected residuals of a fracture of the 8th dorsal vertebra, 
to include the 11th dorsal vertebra, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

